Citation Nr: 0424738	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  94-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.


FINDING OF FACT

1.  The back problems that the veteran experienced prior to 
service and during service resolved prior to his release from 
service.

2.  The veteran's current low back disability, degenerative 
disc disease, was first identified many years after his 
release from service and is unrelated to the back symptoms he 
experienced during his military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
March 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the March 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the October 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the March 2003 notice letter was non-
prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and personnel records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  

Background:  The veteran's September 1968 pre-induction 
examination reflects that, although his spine and other 
musculoskeletal structure were clinically normal, he reported 
a history of back trouble which began two years previously as 
a result of lifting weights.  It is also noted that the 
veteran was wearing a back brace which he had obtained from a 
chiropractor and his back impairment was NCD (not considered 
disqualifying). 

The service medical records reflect that the veteran sought 
treatment for lumbar pain in November 1968.  It is noted that 
he had "chronic problems since before entrance into service." 
Examination of the veteran's back revealed a normal curve, 
full range of motion, and no muscle spasm.   An x-ray report 
of the lumbo-sacral spine at that time reflects that "no 
osseous abnormality is noted."   

A June 1969 treatment report shows that the veteran injured 
his back the previous evening and he had had a "slipped disc" 
three years previously. The examiner noted marked muscle 
spasm. The reverse side of a treatment report, which reflects 
that the veteran was hospitalized from June 29, to July 1, 
1969, for acute lumbosacral strain, includes an undated 
notation that the veteran's "back has some bone damage near 
spinal region.  X-rays taken and damage noted." 

An October 1969 treatment record notes prior history of low 
back trouble and indicates that the veteran sought treatment 
for severe pain after having fallen on stairs the previous 
evening.  A report of X-ray study of the lumbosacral spine 
included an impression of minimal compression changes 
involving the articular surface of L3. 

The veteran's July 1970 separation examination reflects that 
his spine and other musculoskeletal structure were clinically 
normal.  He reported no history of back trouble of any kind.

Private medical records reflect that, after discharge from 
military service, the veteran initially sought medical 
treatment for complaints of low back pain in February 1982.  
These records include a June 1982 treatment report which 
notes that the veteran injured his back in February 1982 as a 
result of moving a motorcycle.  It is also noted that the 
veteran had a "prior history of muscle spasms in back since 
age 15."

Private treatment records also include an April 1992 letter 
from the veteran's chiropractor, L. C. Sandifer, D.C., who 
stated that the veteran "was seen in our office starting in 
July 1971 thru April 1990 for a lower back condition."  It 
was noted that he gave a history of injuring his low back 
while in the military in 1969.  Dr. Sandifer commented that, 
in his opinion, the veteran's 1969 injury "started a 
progressive low back condition."

July 1991 and August 1991 reports of private treatment by a 
physical therapist for the veteran's back impairment noted a 
diagnosis of lumbar HNP (herniated nucleus pulposus).  The 
veteran noted that the onset of low back pain began in 
February 1982 while he was moving a motorcycle.  

A July 1991 radiological report from Virgil E. Knackstedt, 
M.D., noted rather subtle flat HNP at L5-S1, and lateral 
recess stenosis, foraminal narrowing and facet joint disease 
at L4-L5.

An October 1991 radiological report from D. F. Peck, M.D., 
noted minor disc bulge at L3-L4; mild to minor disc bulge at 
L4-L5.  There was no disc herniation at any level from L3-S1.

A February 1992 radiological report from Donald Klein, M.D., 
noted mild lumbar spondylosis with post surgical changes at 
L5-S1.

During a November 1993 hearing at the RO, the veteran 
testified that his back disorder began in service.  The 
veteran recalled that, as soon as he got out of service, he 
returned to Pittsburgh and sought local medical treatment for 
his back complaints.

The veteran was scheduled to undergo a VA examination for his 
back disorder in October 1999.  However, he failed to report 
for the scheduled examination.  A November 1999 letter from 
the veteran's representative reflects that he was unable to 
locate the veteran and a letter sent to the veteran's last 
address had been returned as undeliverable.

In an August 2000 Board decision, the issue of entitlement to 
service connection for a back disorder was remanded for 
additional development including private medical treatment 
records from his chiropractor, Dr. Sandifer, and a VA 
orthopedic examination and medical opinion as to whether the 
veteran's back disorder was incurred or aggravated during 
active service.

In an October 2002 VA examination, the examiner noted that 
the veteran reported receiving Social Security Administration 
benefits for low back pain.  He was also retired from the 
State of Washington on a medical disability.  He reported 
that during service, he developed pain in his low back after 
slipping on a waxed floor and falling on a step.  He was 
diagnosed with a contusion, given pain medications and 
returned to duty.   He had had continuous low back pain since 
being discharged from service.  In 1982 while moving a 
motorcycle at work his back went into spasms.  X-rays were 
taken and he was diagnosed with degenerative disc disease 
(DDD).  He underwent a discectomy in 1991.  He believed it 
involved L3, 4, 5, and S1.  In 1994 he slipped on black ice 
and popped his back out.  He had pain which usually radiated 
down his right leg with numbness on the bottom of his foot.  

The examiner noted that the veteran walked slowly with a limp 
on the right side.  He could heel and toe walk but 
experienced radicular pain down the right side.  All muscles 
were full and within normal limits.  No spasm or pain on 
percussion of the back was observed.    

The examiner noted that a review of the medical records 
revealed a June 1969 entry indicating that the veteran had 
been treated three years earlier for a slipped disc in the 
back.  The veteran stated the disc was higher up at that 
time.  The veteran in 1991 underwent surgery at the Capital 
Medical Center for DDD of the lumbosacral spine.  The most 
recent imaging evidence was in 1990 when there was a 
suggestion of DDD that was not particularly noted by the 
radiologist.  The previous x-rays done earlier in 1967 and 
1969 did not show significant disc space narrowing.  There 
was a suggestion of possible compression at the third lumbar 
vertebral body which was not seen on subsequent studies.  The 
history related the presence of back pain due to muscle 
spasms dating back prior to service probably in 1966.  The 
actual diagnosis of disc disease was just prior to the 1991 
surgery.  

Finally, the examiner noted that:

The history in the 1990 workup indicated 
that the injury occurred on the job in 
1982, which correlated with his swiching 
(switching) jobs to work for the State of 
Washington.  I am not able to find a 
clear trail of documentation showing 
degenerative disc disease extending back 
to 1970 or before.  It appears that the 
significant injury to the back occurred 
somewhere around 1982 and possibly 
thereafter, but the evidence available 
covering the time before 1970 and at 1970 
does not document the presence of 
degenerative disc disease.

Subsequently in June 2003, the Board remanded this claim for 
additional development noting that the examiner in the 
October 2002 examination failed to express an opinion or 
reach a clear conclusion as to whether it was as likely as 
not that the veteran's current back disorder began during his 
military career.

In an August 2003 VA examination, the examiner noted that he 
examined the veteran in October 2002 and that additional 
information was requested to clarify the conclusions of the 
first determination.

Considering all the evidence available including the symptoms 
of lower back pain which began about 1966 and continued 
through 1970 resulted in the conclusion that the lower back 
pain was caused by muscle spasms and paraspinal muscle pain.  
The clinical and radiographic studies failed to document any 
evidence for radicular pain.  There was no evidence for 
foraminal encroachment or disc space narrowing on the studies 
done.  Subsequently he was injured in 1982.  In 1990 surgery 
was performed for DDD.  Circumstances and findings were very 
different between the period from 1970 and earlier versus the 
period from 1982 and on.  He had clear disc pathology in the 
latter period and established muscle spasms in the early 
period.     

The back injury that occurred prior to military service 
approximately in 1966 was not documented in the medical 
records.  "It is unlikely that the preservice back injury 
contributed to the subsequent development of degenerative 
disc disease since the studies in the service did not 
document any evidence clinically or by imaging studies for 
degenerative disc disease."  

The examiner noted that:

On the basis of the imaging studies and 
the clinical examinations in the service 
compared with those done subsequently 
there is no continuous longitudinal 
evidence that links the two.  The initial 
problems were to muscle spasms and 
strain.  The subsequent problems were due 
to nerve root impingement with radicular 
manifestations, these are to distinctly 
different clinical processes.  There is 
no evidence that links the two together 
longitudinal.  There is evidence that 
another injury occurred in 1982, which 
may have accounted for the disc disease 
that subsequently developed.


Criteria and Analysis.  Service connection may be granted for 
current disability if it is the result of a disease 
contracted or an injury sustained while on active duty in the 
military. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection also may be granted for 
a preexisting condition if it was aggravated during service 
beyond its natural progression.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2003).

In the present case, the veteran experienced back problems 
prior to service and during service.  However, no back 
disorder was identified when he was examined prior to his 
release from service.  The veteran has argued, in essence, 
that his current back disorder was caused by accidents in 
service in which he slipped on a waxed floor, and struck his 
back on a step.  There is only one post-service medical 
opinion as to the key question of the etiology of the 
veteran's back disorder.  That opinion is offered by the VA 
medical examiner in August 2003 who conducted a thorough 
examination and carefully reviewed the veteran's service 
medical records and post-service medical records, 
specifically citing some of these records in support of his 
conclusions.  The examiner concluded that the veteran 
apparently had two different back conditions.  The back 
injury that occurred prior to military service approximately 
in 1966 was a lower back strain, which did not increase in 
severity during service.  His present back disorder, 
degenerative disc disease, was incurred as a result of a work 
related accident over a decade after service.  The examiner 
noted that:

It is unlikely that the preservice back 
injury contributed to the subsequent 
development of degenerative disc disease 
since the studies in the service did not 
document any evidence clinically or by 
imaging studies for degenerative disc 
disease.  

The examiner further noted that:

On the basis of the imaging studies and 
the clinical examinations in the service 
compared with those done subsequently 
there is no continuous longitudinal 
evidence that links the two.  The initial 
problems were to muscle spasms and 
strain.  The subsequent problems were due 
to nerve root impingement with radicular 
manifestations, these are to distinctly 
different clinical processes.  There is 
no evidence that links the two together 
longitudinal.  There is evidence that 
another injury occurred in 1982, which 
may have accounted for the disc disease 
that subsequently developed.

This expert medical opinion, together with the results of the 
examination prior to the veteran's release from service, 
establish that the back symptoms which the veteran 
experienced during service were acute and transitory and are 
unrelated to the degenerative disc disease which was first 
identified many years after the veteran's release from 
service.  Finally, the statement of the veteran as to the 
onset of his back problems during service are not competent 
as to the relevant question of whether a back disorder was in 
fact caused or aggravated by the veteran's military service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the clear and reasoned conclusions of the August 2003 
VA examiner that the veteran's back disorder was not caused 
by or aggravated by military service was based on an accurate 
and thorough analysis of the veteran's in-service and post-
service medical records.  Consequently, the preponderance of 
the evidence is against the veteran's claim.  In these 
circumstances, the benefit-of-the-doubt doctrine does not 
apply, and the veteran's claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Service connection for a back disorder is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



